Appeals from orders of the County Court of Broome County, each of which denied, without a hearing, an application in the nature of a writ of error coram nobis. We find legally insufficient to afford any basis for relief the allegations set forth as “ Point 2 ” of the petition of June 27, 1961, the basic allegations being that in 1945, while defendant was confined in the county' jail, “he was constantly advised and informed, by several deputies, employed there that the only thing he could do was to plead guilty when he appeared before the County Judge, because if he did not he would go to prison for a long time.” There is not, and legitimately could not be, any suggestion that the statements constituted or implied threats made by any person able to enforce them or promises made by anyone capable of performing them. Neither is it suggested that the deputies claimed to be, or were acting for anyone in authority. We do not consider that any constitutional right was impaired by denial of a hearing upon a petition which, some 16 years after the event, alleged that unnamed jail attendants predicted the degree of defendant’s punishment, should he be convicted otherwise than by a plea of guilty. The additional grounds for relief urged in the petitions are also without merit and do not require discussion. Orders unanimously affirmed. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.